DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 07/29/2022 in regard to the U.S.C. 101 mental process rejection and the U.S.C. 103 rejection have been fully considered but they are not persuasive. Regarding the U.S.C. 101 mental process rejection, the Applicant argues that with the addition of the input output controller that the claims could not be performed mentally or on a piece of paper. The Examiner respectfully disagrees. The input output controller as well as the other claimed components are simply generic computer components. Given enough time, one could mentally (or on a piece of paper) gather heart rate data, obtain heart rate variability parameters from this data, use those parameters to determine a sleep stage of the user, and output information about the current sleep stage. Regarding gathering the heart rate data, one could 
simply look at the data on a printout or screen or this could be accomplished mentally and the step of determining a sleep state could be done in the mind of a physician given the data from the heart rate obtainer.
	Regarding the U.S.C. 103 rejection, the Applicant argues that the combined teachings of Chan and Takahashi, more specifically Takahashi, do not disclose distinguishing between sleep stages based on only a plurality of heart rate variability parameters. The Examiner respectfully disagrees. Figure 14, reference characters S101-102 of Takahashi show that pulse wave information is used to determine the sleep stages. The specification then goes on to disclose that this pulse wave information is comprised of pulse rate, i.e. heart rate, (Par. 0125), R-R intervals (Par. 0125), and the ratio of LF to HF (Par. 0170), which are all heart rate variability parameters disclosed in the Applicant’s claim. The specification of Takahashi does not disclose the pulse wave information being anything other than heart rate, R-R- intervals/time period, and LF/HF ratio, therefore, it would cover the limitation of distinguishing between sleep stages based on only a plurality of heart rate variability parameters. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 12, 19, and 20 recite a system/method for determining sleep states of a user that comprises gathering heart related data as well as sleep stage data. 
The limitation of determining sleep states of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “memory”, a “hardware processor”, and an “input output controller”, nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “hardware processor” language, gathering heart related data could simply by looking at the data on a printout or screen or could be accomplished mentally and determining a sleep state could be done in the mind of a physician given the data from the heart rate obtainer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20150190086 A1) in view of Takahashi (US 20160007868 A1).
In regards to claim 12, Chan discloses a sleep determination apparatus (Abstract discloses this is a sleep determining device) comprising: 
a memory (Abstract); 
an input output controller (Par. 0029 and Fig 2 show a processing unit 220); and 
a hardware processor which executes a stored program to control the sleep determination apparatus (Abstract) to perform processes including:
 receiving, via the input/output controller, input of the heart rate signal data obtained by the sensor (Fig 2 shows the processing unit 120 receiving data from the sensor);
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate variability parameters indicating a heart rate state (Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval) ; 
determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), in such a manner as to distinguish between a first non-REM sleep stage and a second non-REM sleep stage (Par. 0024 discloses distinguishing between the five sleep stages); and 
outputting, to an output device via the input/output controller, information regarding a result of the determination of which of the plurality of sleep stages the user is in (Par. 0029 and Fig 2 show the processing unit 220 outputting the data to a feedback unit which send the alert/results),
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) (Par. 0024 discloses distinguishing between the five sleep stages).
Chan discloses using at least one physiological signal to classify a sleep stage (Par. 0021) but does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
However, in the same field of endeavor, Takahashi discloses a processing system to determine a sleep state of a user (Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Abstract, Par. 0125 and 170 disclose heart rate, R-R intervals and LF to HF ratio information is used) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.
In regards to claim 15, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the plurality of sleep stages the user is in, from among five sleep stages including a REM sleep stage (REM), the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), the third non-REM sleep stage (N3), and the fourth non-REM sleep stage (N4) (Par. 0024 of Chan discloses the classification of five sleep stages based on the data obtained). 
	In regards to claim 16, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the plurality of sleep stages the user is in, based on learning result data that is obtained by learning, from training data for which the sleep stages are known, using the heart rate variability parameters as inputs (Par. 0005 of Chan discloses the use of a machine learning classifier to determine sleep stages). 
	In regards to claim 17, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 16, wherein an algorithm for the learning is a neural network, a support vector machine, a random forest, a recurrent neural network, or a hidden Markov model (Par. 0024 of Chan discloses the use of the Markov model).
	In regards to claim 18, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, wherein the determining comprises determining which of the sleep stages the user is in, based on a function indicating a probability of being in each of the plurality of sleep stages, the function having the heart rate variability parameters as variables, and the plurality of sleep stages including the first non-REM sleep stage (N1) and the second non-REM sleep stage(N2) (Par. 0038 of Chan discloses that sleep stages can be determined using probabilities). 
	In regards to claim 19, Chan discloses a sleep determination method (Abstract discloses this is a sleep determining device) executed by a sleep determination apparatus having a memory (Abstract), an input output controller (Par. 0029 and Fig 2, element 220) and a hardware processor (Abstract), the method being performed under control of the processor executing a stored program, and the method comprising: 
receiving, via the input/output controller, input of heart rate signal data obtained by a sensor which obtains the heart rate signal data of a heart rate of a body of a user (Fig 2 shows the processing unit 120 receiving data from the sensor);
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate variability parameters indicating a heart rate state (Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval); 
and determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), in such a manner as to distinguish between a first non-REM sleep stage (N1) and a second non-REM sleep stage (N2) (Par. 0024 discloses distinguishing between the five sleep stages); and 
outputting, to an output device via the input/output controller, information regarding a result of the determination of which of the plurality of sleep stages the user is in (Par. 0029 and Fig 2 show the processing unit 220 outputting the data to a feedback unit which send the alert/results),
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) ((Par. 0024 discloses distinguishing between the five sleep stages).
Chan does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
However, in the same field of endeavor, Takahashi discloses a processing system to determine a sleep state of a user (Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Par. 0125 and 0170 disclose heart rate, R-R intervals, and LF to HF ratio are used) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.
	In regards to claim 20, Chan discloses a non-transitory computer readable storage medium having stored therein a program that is executable by a hardware processor of a sleep determination apparatus to cause the sleep determination apparatus to perform functions (Par. 0017 and Abstract) comprising:
receiving input of heart rate signal data obtained by a sensor which obtains the heart rate signal data of a heart rate of a body of a user (Fig 2 shows the processing unit 120 receiving data from the sensor);
obtaining, based on data regarding a heart rate of a body of a user (Par. 0046 discloses an ECG sensor which gathers heart rate data), a very low frequency component (VLF), a ratio of a low frequency component (LF) to a high frequency component (HF), a mean heartbeat interval (RRI), and a standard deviation of each heartbeat interval (RRI) of the heart rate, as heart rate variability parameters indicating a heart rate state (Par. 0029 disclose that data such as VLF, LF, HF, mean HR interval, and deviation of R-R interval); 
determining which of a plurality of sleep stages the user is in, using the heart rate variability parameters (Par. 0048 discloses means for determine sleep stages/states; Figure 4 shows that this the heart rate data is used to determine this. Par. 0024 discloses that REM sleep stage is determined from the data), so as to distinguish between a first non-REM sleep stage (N1) and a second non-REM sleep stage (N2) (Par. 0024 discloses distinguishing between the five sleep stages); and 
outputting, information regarding a result of the determination of which of the plurality of sleep stages the user is in (Par. 0029 and Fig 2 show the processing unit 220 outputting the data to a feedback unit which send the alert/results),
wherein the plurality of sleep stages includes the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), a third non-REM sleep stage (N3), and a fourth non -REM sleep stage (N4) ((Par. 0024 discloses distinguishing between the five sleep stages).
Chan does not disclose wherein only data related to heart parameters is used or wherein it is explicitly disclosed that sleep stages N1 and N2 are considered light sleep. 
However, in the same field of endeavor, Takahashi discloses a processing system to determine a sleep state of a user (Abstract) wherein the first two non-REM sleep stages are considered light sleep (Par. 0082) and wherein only pulse wave (heart rate) data is used (Par. 0125) in order to perform more detailed determination relating to the sleep state.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and modified them by having the apparatus use heart related data and distinguish that non-REM sleep stage are light sleep, as taught and suggested by Takahashi, in order to perform more detailed determination relating to the sleep state.


4.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Takahashi as applied to claim 12 and further in view of Chen (US 20160262690 A1).
	In regards to claim 13, the combined teachings of Chan and Takahashi as applied to claim 12 discloses the sleep determination apparatus according to claim 12, except for wherein the determining comprises determining which of the first non-REM sleep stage or the second non-REM sleep stage the heart rate variability parameters of the user indicate, in accordance with a first determination condition that is set based on a correlation between the heart rate variability parameters and the first non-REM sleep stage and a second determination condition that is set based on a correlation between the heart rate variability parameters and the second non-REM sleep stage. 
However, in the same field of endeavor, Chen does disclose this (Par. 0038 of Chen discloses comparing measured HRV values to known values associated with each sleep stage using a model) for the purpose of identifying sleep stages. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chan and Takahashi and modified them by having the sleep state determiner determines which of the first non-REM sleep stage or the second non-REM sleep stage the heart rate variability parameters of the user indicate, in accordance with a first determination condition that is set based on a correlation between the heart rate variability parameters and the first non-REM sleep stage and a second determination condition that is set based on a correlation between the heart rate variability parameters and the second non-REM sleep stage, as taught and suggested by Chen, for the purpose of identifying sleep stages.
	In regards to claim 14, the combined teachings of Chan, Takahashi, and Chen as applied to claim 13 discloses the sleep determination apparatus according to claim 13, wherein the determining comprises determining which of the plurality of sleep stages the user is in, from among five stages including a REM sleep stage (REM), the first non-REM sleep stage (N1), the second non-REM sleep stage (N2), the third non-REM sleep stage (N3), and the fourth non-REM sleep stage (N4) (Par. 0024 of Chan discloses the classification of five sleep stages based on the data obtained). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 August 2022